

116 HR 6798 IH: Haitian Deportation Relief Act
U.S. House of Representatives
2020-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6798IN THE HOUSE OF REPRESENTATIVESMay 8, 2020Ms. Wilson of Florida (for herself, Mr. Thompson of Mississippi, Mr. Engel, Mr. Sires, Ms. Bass, Ms. Castor of Florida, Ms. Clarke of New York, Mr. Deutch, Mr. Hastings, Ms. Lee of California, Mr. Levin of Michigan, Mr. McGovern, Mr. Meeks, Mr. Payne, Ms. Schakowsky, Mr. Soto, Ms. Pressley, Mrs. Watson Coleman, Ms. Norton, Ms. Velázquez, and Ms. Wasserman Schultz) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo defer removal of nationals of Haiti during the COVID-19 emergency period, and for other purposes.1.Short titleThis Act may be cited as the Haitian Deportation Relief Act.2.Deferral of removal to Haiti(a)In generalAn alien may not be removed during the period described in subsection (b) if the alien—(1)is a national of Haiti;(2)has been ordered removed at any time before, on, or after the date of enactment of this Act; and(3)is physically present in the United States on such date of enactment.(b)PeriodThe period described in this subsection shall begin on the date of enactment of this Act and end on the date that is the later of—(1)the date on which the emergency period described in section 1135(g)(1)(B) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)(B)) expires; or(2)the date on which the Secretary of Homeland Security, in consultation with the Secretary of State and the Secretary of Health and Human Services, submits to Congress a written report assessing the spread of COVID-19 in Haiti and certifying that—(A)the emergency in Haiti with respect to COVID-19 has ended;(B)there is not a risk of community transmission of COVID-19 in Haiti; and(C)Haiti’s public health infrastructure is not at risk of being overburdened by patients suspected of having contracted COVID-19.(c)Alternatives to Detention programThe Secretary of Homeland Security shall prioritize for alternatives to detention an alien whose removal is deferred pursuant to this Act, unless the Secretary determines that such alien would pose a significant risk to public safety if released into the interior.(d)COVID-19 definedIn this Act, the term COVID-19 means Coronavirus Disease 2019.